July 28, 2015 STRATEGIC FUNDS, INC. - DREYFUS CONSERVATIVE ALLOCATION FUND - DREYFUS MODERATE ALLOCATION FUND - DREYFUS GROWTH ALLOCATION FUND Supplement to Summary and Statutory Prospectuses dated January 1, 2015 The following information supplements the information contained under the sections entitled “Principal Investment Strategy – Equity Investments” and “Principal Investment Strategy – Fixed Income Investments,” respectively, in the funds’ summary prospectuses and statutory prospectus. U.S. Large-Cap Dreyfus Strategic Beta U.S. Equity Fund Emerging Markets Dreyfus Strategic Beta Emerging Markets Equity Fund Global Dreyfus Strategic Beta Global Equity Fund International Fixed Income Dreyfus Emerging Markets Debt U.S. Dollar Fund July 28, 2015 STRATEGIC FUNDS, INC. - DREYFUS CONSERVATIVE ALLOCATION FUND - DREYFUS MODERATE ALLOCATION FUND - DREYFUS GROWTH ALLOCATION FUND August 1, 2014, as revised or amended September 1, 2014, October 1, 2014, January 1, 2015, January 21, 2015, February 1, 2015, April 1, 2015, April 27, 2015 and June 1, 2015 The following supplements the information contained in Part II of the funds' Statement of Additional Information under the section entitled “Certain Information About Underlying Funds” Equity Investments U.S. Large-Cap Dreyfus Strategic Beta U.S. Equity Fund . The fu nd s ee ks lo n g-t er m ca pi t a l a pp rec i a tion. T o p ur s u e its g o a l, the fu nd n o r m a lly inv e s t s a t l ea s t 80% of i t s n e t a ss e ts , pl u s a n y b o rr ow i n g s f o r in v e stm e n t p ur p os e s , i n c o mm o n s t o c ks a n d oth e r equ i t y s ecur i ti e s o f U.
